 Case: 1:19-cr-00166-SNLJ Doc. #: 56 Filed: 01/19/21 Page: 1 of 2 PageID #: 162




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )   No. 1:19CR00166 SNLJ
                                               )
JENNIFER S. NEWTON,                            )
                                               )
              Defendant.                       )



              MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL

       COMES NOW Scott F. Tilsen, attorney for defendant Jennifer S. Newton, and requests

leave to file defendant’s Sentencing Memorandum under seal as it contains information not

available to the public that is unique and private to Mrs. Newton and essential for her

representation. The public interest in the information contained in the sentencing memorandum is

outweighed by Mrs. Newton’s rights to privacy and effective representation.

                                            Respectfully submitted,


                                            /s/Scott Tilsen
                                            Scott F. Tilsen
                                            Assistant Federal Public Defender
                                            325 Broadway, 2nd Floor
                                            Cape Girardeau, Missouri 63701
                                            Telephone: (573) 339-0242
                                            Fax: (573) 339-0305
                                            E-mail: scott_tilsen@fd.org

                                            ATTORNEY FOR DEFENDANT
 Case: 1:19-cr-00166-SNLJ Doc. #: 56 Filed: 01/19/21 Page: 2 of 2 PageID #: 163




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon Paul
Hahn, Assistant United States Attorney.

                                             /s/Scott Tilsen
                                             Scott F. Tilsen
